DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-4, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to aligning two 3D digital representations of at least a part of each of the upper jaw and lower jaw of a patient.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards aligning two 3D digital representations of at least a part of each of the upper jaw and lower jaw of a patient by converting the impression scans to a 3D digital representation of the at least part of the upper jaw and to a 3D digital representation of the at least part of the lower jaw of the patient.
The closest prior art, Lee et al. (US 2017/0071706), Wu et al. (US 2013/0317800), and Boltunov et al. (US 2011/0045428) are related systems.  The Lee system teaches acquiring multiple sets of digitized dental arches with a pair of maxillary (upper) and mandibular (lower) jaws in a correct anatomical relationship, gathering a pre-defined set of landmark points, and reconstructing a full arch with individual crown models.  The Wu system teaches aligning the upper jaw and lower jaw of virtual 
However, Lee, Wu, and Boltunov fail to address: 
Claim 1
“-obtaining an impression scan of at least the part of each of the upper jaw and the lower jaw of the patient;
- converting the impression scans a 3D digital representation of the at least part of the upper jaw and to a 3D digital representation of the at least part of the lower jaw of the patient;
- segmenting the 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations; and
- aligning the two 3D digital representations with respect to each other based on a relationship between complementary points of a buccal cusp of a tooth on one of the jaws and a mesial occlusal ridge of an opposing tooth on another of the jaws in each of the 3D digital representations.”

Claim 2
“-converting the scans to an original 3D digital representation of the at least part of the upper jaw and to an original 3D representation of the at least part of the lower jaw of the patient;
- segmenting the original 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations;
- classifying a bite of the patient;
- based on the classification of the bite, selecting at least one complementary point on at least one tooth in the original 3D representation of one of the upper jaw and the lower jaw, and selecting at least one complimentary point on an antagonist tooth in the 3D representation of another of the upper jaw and the lower jaw; and
- aligning the two original 3D digital representations with respect to each other based on a relationship between the complementary points of the teeth in each of the 3D digital representations.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663